METHOD OF SPECIFYING LOCATION
OF OCCURRENCE OF ABNORMAL
SOUND, NON-TRANSITORY STORAGE
MEDIUM, AND IN-VEHICLE DEVICE



FIRST OFFICE ACTION


SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.


35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Independent claim 1, lines 8 - 9; the phrase “a microphone that detects the sound in the vehicle with the mapping data stored” is indefinite as to how the mapping data stored detects the sound.
Claim 1, line 11; the phrase “acquiring the state variable of the drive-system device with the mapping data stored” is indefinite as to how the stored mapping data acquires the state variable.
Claim 1, lines 15 - 16; the phrase “as inputs to the mapping” is indefinite as to what the phrase is in reference to.
Claim 3 is indefinite as to the phrase “the vehicle is surrounded from at least four directions excluding one direction”. If one direction is excluded, then the vehicle is only surrounded from at least three sides.
Claim 4, last line; the phrase “as inputs to the mapping” is indefinite as to what the phrase is in reference to.


Claim 14 is indefinite as to the phrase “the non-transitory storage medium comprising executing the processes...” is indefinite as to how the storage medium executes the process.
Claim 14 is indefinite because the claim sets forth that the non-transitory storage medium executes the processes but then later sets forth that the second execution device executes the processes. Thus, a contradiction appears to exist.
Claim 15 is indefinite because the claim fails to further limit claim 11 from which claim 15 depends, for the limitations set forth in claim 15 have already been set forth in claim 11. 

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2019/0114849).

With respect to independent claim 1, Lee et al. set forth a method of specifying a location of occurrence of an abnormal sound, the method comprising:
storing mapping data in a storage device, the mapping data prescribing mapping that receives, as inputs, a sound variable, which is a variable that matches a sound detected in a vehicle, and a state variable of a drive-system device of the vehicle, which is synchronized with the sound, and that outputs a location as a main cause of the sound (see S20 in Fig. 1);

causing an execution device to execute a sound signal acquisition process of acquiring a sound signal output from a microphone that detects the sound in the vehicle with the mapping data stored (see S10 in Fig. 1);
causing the execution device to execute a state variable acquisition process of acquiring the state variable of the drive-system device with the mapping data stored (see S20 in Fig. 1); and
causing the execution device to execute a specifying process of specifying the location of occurrence of the sound corresponding to the sound signal using the sound variable that is based on the sound signal acquired through the sound signal acquisition process, and the state variable, that is synchronized with the sound signal, as inputs to the mapping (see S30 in Fig. 1).

With respect to claim 2, Lee et al. set forth that the sound signal acquisition process includes a process of acquiring the sound signal on condition that the microphone is placed in the interior of the vehicle (paragraph 8) and thus includes that of a head portion of a driver's seat of the vehicle, a dashboard, a middle portion of a rear seat, and a center console as claimed.

With respect to claim 3, Lee et al. set forth that the sound signal acquisition process includes a process of acquiring the sound signal with the vehicle during operation, and thus in an inherent placement state in which the vehicle is inherently surrounded from at least three directions as claimed because the claim never sets forth what the vehicle is surrounded by.

With respect to claim 8, Lee et al. set forth that the state variable acquisition process includes acquiring a rotational speed of a rotary machine (engine RPM as per paragraph 40).

Allowable Subject Matter

Claims 4 - 7 and 9 - 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of independent claim 1 and any intervening claims.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/Eric S. McCall/Primary Examiner
Art Unit 2856